                                                                                                              FILED
                                                                                                     2019 Nov-21 AM 10:52
                                                                                                     U.S. DISTRICT COURT
                                                                                                         N.D. OF ALABAMA


                                 UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ALABAMA
                                       MIDDLE DIVISION
    LYNCOLN DANGLAR,                                         )
                                                             )
              Petitioner,                                    )
                                                             )
    v.                                                       )       4:18-cv-01789-RDP-JEO
                                                             )
    KEVIN K. MCALEENAN, et al.,                              )
                                                             )
              Respondents.                                   )

                                          MEMORANDUM OPINION
             On October 16, 2019, the Magistrate Judge entered a report recommending this action be

dismissed without prejudice for lack of jurisdiction. (Doc. 20). The Magistrate Judge further

recommended that, to the extent Petitioner alleges a Zadvydas1 claim for relief, such claim be

denied and dismissed without prejudice. (Id.). Finally, the Magistrate Judge recommended

Petitioner’s motion for summary judgment be denied. (Id.). On October 29, 2019, Petitioner filed

objections to the report and recommendation. (Doc. 22).

             In his objections, Petitioner restates his claims that he was detained without probable cause

in violation of the Fourth Amendment and requests, among other things, that the court “[o]rder

and declare the removal order . . . unlawful as applied to Petitioner.” (Doc. 22 at 16). However,

8 U.S.C. § 1252(g) of the Immigration and Nationality Act (INA) deprives this court of subject-

matter jurisdiction to hear Petitioner’s challenges. That section provides:

            Except as provided in this section and notwithstanding any other provision of law
            (statutory or nonstatutory), including section 2241 of Title 28, or any other habeas
            corpus provision, and sections 1361 and 1651 of such title, no court shall have
            jurisdiction to hear any cause or claim by or on behalf of any alien arising from the
            decision or action by the Attorney General to commence proceedings, adjudicate
            cases, or execute removal orders against any alien under this chapter.


1
         Zadvydas v. Davis, 533 U.S. 678, 690-92, 699, 701 (2001).
8 U.S.C. § 1252(g) (emphasis added). The statute also provides that “a petition for review filed

with an appropriate court of appeals . . . shall be the sole and exclusive means for judicial review

of an order of removal.” 8 U.S.C. § 1252(a)(5) (emphasis added).

       This court is without jurisdiction to address Petitioner’s Fourth Amendment claims that he

was detained without probable cause. In Gupta v. McGahey, the Eleventh Circuit held that

“[s]ecuring an alien while awaiting [his removal hearing] constitutes an action taken to commence

proceedings.” 709 F.3d 1062, 1065 (11th Cir. 2013). Gupta, a removable alien, argued that federal

agents “illegally procured an arrest warrant, that the agents illegally arrested him, and that the

agents illegally detained him.” Id. The Eleventh Circuit found that § 1252(g) barred the court

from reaching the merits of those claims. Id. at 1065-66. Similarly, the Eleventh Circuit held in

Alvarez v. U.S. Immigration and Customs Enforcement that § 1252(g) foreclosed a detainee’s

challenge to the methods ICE used to detain him prior to his removal hearing. 818 F.3d 1194,

1203-04 (11th Cir. 2016). Thus, this court does not have jurisdiction to address the merits of

Petitioner’s Fourth Amendment claims.

       To the extent Petitioner requests that this court declare the removal order unlawful (Doc.

22 at 16), this court does not have jurisdiction to entertain any application seeking review,

reopening, reconsideration, or a stay of the order of removal. See 8 U.S.C. § 1252(e); Ivantchouk

v. U.S. Att’y Gen., 417 F. App’x 918, 920-21 (11th Cir. 2011) (“no court may enter declaratory,

injunctive, or other equitable relief pertaining to a removal order”); Madu v. U.S. Att’y Gen., 470

F.3d 1362, 1367 (11th Cir. 2006).

       Petitioner cites Gonzalez v. Immigration and Customs Enforcement, No. 13-cv-04416-

BRO-FFM, 2014 WL 12605368 (C.D. Cal. July 28, 2014), in support of his claim that the ICE




                                                 2
detainer was not based on probable cause and violated his constitutional rights.2 (Doc. 22 at 1, 10).

However, decisions in the U.S. District Court for the Central District of California are not binding

on this court. See Arriaga v. Fla. Pac. Farms, L.L.C., 305 F.3d 1228, 1248 n.15 (11th Cir. 2002)

(“only the decisions of the Supreme Court and [the Eleventh Circuit] are binding on the district

courts of this circuit”). Even more importantly, and putting aside the propriety (or lack thereof) of

the Gonzalez injunction, Petitioner’s reliance on it here is unquestionably part of his attempt to

have this court declare his removal order unlawful. This court takes seriously the limits Congress

has placed on its subject-matter jurisdiction and it does not have the authority to do so.

         Having carefully reviewed and considered de novo all the materials in the court file,

including the report and recommendation, and the objections thereto, the magistrate judge’s report

is hereby ADOPTED and the recommendation is ACCEPTED. Accordingly, Petitioner’s motion

for summary judgment is due to be denied and this action is due to be dismissed without prejudice.

         A separate order will be entered.




2
    Gonzalez was brought as a civil rights class action against state and federal officials and only alleged an alternate
claim under 28 U.S.C. § 2241 should the court find it to be the proper vehicle for relief instead. See Third Am. Compl.,
Gonzalez v. Immigration and Customs Enforcement, No. 13-cv-04416-BRO-FFM (C.D. Cal. Aug. 18, 2014), ECF
No. 44. Gonzalez has since been consolidated with Roy v. Immigration and Customs Enforcement, No. 2:12-cv-
09012-AB-FFMx (C.D. Cal. July 28, 2015), ECF No. 91. After a bench trial, the district court entered Findings of
Facts and Conclusions of Law on September 27, 2019, finding that ICE violated the Fourth Amendment by relying
on an unreliable set of databases to make probable cause determinations for its detainers. Id., ECF No. 548 at 32. The
court held it would

         issue a permanent injunction enjoining ICE from issuing detainers to state and local law enforcement
         agencies in states where there is no explicit state statute authorizing civil immigration arrests on
         detainers and enjoining ICE from issuing detainers to Probable Cause Subclass members based
         solely on database searches that rely upon information from sources that lack sufficient indicia of
         reliability for a probable cause determination for removal.

Id., ECF No. 548 at 37.



                                                           3
DONE and ORDERED this November 21, 2019.



                              _________________________________
                              R. DAVID PROCTOR
                              UNITED STATES DISTRICT JUDGE




                                4
